—Final order of disposition, Family Court, New York County (Judith Sheindlin, J.), entered December 23, 1993, adjudicating appellant a juvenile delinquent, and placing him with the Division for Youth, Title III, for eighteen months, which order followed a fact-finding determination on December 6, 1993, that he had committed an act which, if committed by an adult, would constitute criminal possession of a controlled substance in the fifth degree, unanimously affirmed, without costs.
The court did not err in refusing to preclude admission of tangible evidence, to wit, vials of cocaine in a brown paper bag placed by appellant on top of a dumpster, despite the presentment agency’s failure to give notice pursuant to Family Court Act § 330.2 (2). Appellant had clear knowledge from the petition that such items were recovered and vouchered, particularly since the drugs were indispensable or proof of the crimes charged (see, Matter of Eddie M., 110 AD2d 635, 637-638; Matter of Eric E., 123 Misc 2d 1079). Concur—Sullivan, J. P., Carro, Kupferman, Nardelli and Tom, JJ.